               Case 2:19-cr-00261-RSM Document 40 Filed 06/29/20 Page 1 of 2




 1                                                                 The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                           NO. CR19-0261-RSM
11
                                                         ORDER CONTINUING TRIAL
12                                   Plaintiff,
                                                         DATE
13                          v.
14
     AUDREY ADELINE NOLAND-JAMES,
15                                   Defendant.
16
17
            THIS COURT having considered the United States’ Motion for an Order Vacating the
18
     Trial Date and Setting New Trial Date, the defense response and the Government’s reply, as
19
     well as its COVID-19-related General Orders, including General Order 08-20 dated May 13,
20
     2020, which address measures to reduce the spread and health risks associated with COVID-
21
     19, and which are incorporated herein by reference, hereby FINDS as follows:
22
23          1. In light of the recommendations made by the Centers for Disease Control and

24              Prevention (CDC) and Public Health for Seattle and King County regarding social

25              distancing measures required to stop the spread of this disease, as well as the lack

26              of the type of personal protective equipment necessary to ensure the health and

27              safety of all participants, it is not possible at this time to proceed with a jury trial

28              on the currently scheduled date of July 20, 2020.


      Order Continuing Trial
      United States v. Noland-James, CR19-0261-RSM – 1
               Case 2:19-cr-00261-RSM Document 40 Filed 06/29/20 Page 2 of 2




 1          2. Further, because of the recommendations that individuals at higher risk of
 2              contracting this disease – including individuals with underlying health conditions,
 3              individuals age 60 and older, and individuals who are pregnant – avoid large
 4              groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5              pool that would represent a fair cross section of the community. Based on the
 6              recommendations, it would also be medically inadvisable to do so.
 7
            3. As a result, the failure to grant a continuance of the trial date in this case would
 8
                likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 9
                the ends of justice served by continuing the trial in this case outweigh the best
10
                interest of the public and the defendant to a speedy trial.
11
            IT IS THEREFORE ORDERED that the trial date shall be continued to October 13,
12
     2020, and that pretrial motions shall be filed no later than September 3, 2020.
13
14          IT IS FURTHER ORDERED that the period of time from the date of this order up to
15 and including October 13, 2020, the date set for the trial, shall be excludable time pursuant to
16 18 U.S.C. § 3161.
17          Dated this 29th day of June, 2020.
18
19
20
21
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28


      Order Continuing Trial
      United States v. Noland-James, CR19-0261-RSM – 2
